92 F.3d 1186
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Phillip N. SCARBOROUGH, Defendant-Appellant.
No. 96-5227.
United States Court of Appeals, Sixth Circuit.
Aug. 7, 1996.

Before:  LIVELY, CONTIE, and SILER, Circuit Judges.

ORDER

1
This matter is before the court upon consideration of the appellee's motion to dismiss for lack of jurisdiction on the basis of a late notice of appeal.  Appellant responded stating that the court should accept his late notice of appeal because it was the result of ineffective assistance of counsel.


2
It appears from the documents before the court that the appellant entered a guilty plea on September 3, 1991, and the judgment and commitment order was entered October 25, 1991.  On October 18, 1995, appellant sought pauper status for the purpose of obtaining documents which was denied by order entered October 23, 1995.  Reconsideration was denied on December 13, 1995.  Appellant appealed on January 25, 1996, from the decision entered in August of 1991.  A decision was not entered in August of 1991 but, from the arguments appellant presented in response to the motion to dismiss, it is apparent that he is appealing from the judgment and commitment order entered October 25, 1991.  The notice of appeal is four years late.  See Fed.R.App.P. 4(b) and 26(a).  The district court denied an extension of time for filing the notice of appeal on May 13, 1996.


3
The failure of appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.  Compliance with Fed.R.App.P. 4(b) is a mandatory and jurisdictional prerequisite which this court can neither waive nor extend.   United States v. Guardino, 972 F.2d 682, 685 (6th Cir.1992);   United States v. Wrice, 954 F.2d 406, 408 (6th Cir.)  (per curiam), cert. denied, 504 U.S. 945 (1992);   United States v. Hatfield, 815 F.2d 1068, 1073 (6th Cir.1987).  Fed.R.App.P. 26(b) specifically provides that this court cannot enlarge the time for filing a notice of appeal.


4
Accordingly, it is ORDERED that the motion to dismiss is granted and the appeal is dismissed.